DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant does not specifically address the interpretation of Claim 15, however, the interpretation is withdrawn in view of the amendment.
Applicant’s argument on Page 12 regarding the rejections of Claims 1-3, 5-7, 12, and 13 under 35 U.S.C. 112(b) has been fully considered. The previous rejections of Claims 5-7, 12, and 13 are withdrawn. However, the rejections of Claims 2 and 3 are maintained and new grounds for rejection under 35 U.S.C. 112(b) in regards to the amendment of Claims 1, 14, and 15 is as below.
Applicant’s argument on Pages 12-13 regarding the rejection of Claim 14 under 35 U.S.C. 101 has been fully considered. The rejection is withdrawn in view of the amendment.
Applicant’s argument on Pages 13-14 regarding the rejection of Claim 15 under 35 U.S.C. 102(a)(1) has been fully considered and is persuasive, in view of the amendment. The rejection of Claim 15 under 35 U.S.C. 102(a)(1) is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 15, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 14, and 15, the limitation “in combination with datasets acquired in previous repetitions of the acquisition and analysis process” renders the claim indefinite. It is unclear what specific analysis process the datasets acquired in the previous repetitions of the acquisition and analysis process need to have in order to meet the criteria of analysis. Clarification is required as to how the system can use data that has not been acquired, according to the previous claim limitations, or, instead, if the previous repetitions are previously stored within the system.
Regarding Claims 2 and 3, the limitation “the prediction of the motion artifact level” renders the claim indefinite. It is unclear which prediction the limitation is referring to, i.e., preceding, current, first, or another.

Allowable Subject Matter
Claims 4-7, 10-14, and 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        /JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793